Exhibit 10.2 National Holdings Corporation June 20, 2013 Dear Mark, Reference is made to your employment agreement dated July 1, 2008 as Amended (“Agreement”). The Agreement will be amended as follows. If there are any inconsistencies between the Agreement and this Amendment, the terms of this Amendment shall prevail. 1. Your base salary for the fiscal year period ended September 30, 2013, shall be at the annual rate of $400,000 per annum; for the fiscal year ended September 30, 2014, the base salary shall be at the annual rate of $440,000 per annum; for the fiscal year ended September 30, 2015, the base salary shall be at the annual rate of $460,000. 2. The term of the Agreement shall end on September 30, 2015. 3.Performance and other bonus plan provisions shall be replaced by the following: For fiscal year ending September 30, 2013 all other bonus plans shall be replaced by a Quarterly Bonus Plan based on 9% of the positive adjusted EBITDA (as defined in the Agreement) reported by National Holdings Corporation with a maximum of $40,000 earned in any quarter. A high water mark approach will be used to that a negative EBITDA in any quarter will require earnings sufficient to recover the negative amount before additional bonus amounts can be earned. In effect, the maximum amount eligible to be awarded under this plan would be $160,000.00 in fiscal 2013. 4.All bonuses for the fiscal years ending September 30, 2014 and September 30, 2015 shall be at the sole discretion of the Board of Directors. 5. Your title and duties shall change and only be the following: Vice Chairman & President – National Holdings Chief Executive Officer – National Securities
